WAGNER, Judge,
delivered the opinion of the court.
This was a proceeding in the nature of a quo warranto by the circuit attorney of the Tenth Judicial Circuit, to require the Cape Girardeau & State Line Railroad Company to show by what warrant or authority it claimed to have and exercise the franchises of a railroad company. The answer stated an incorporation by an act of the Legislature, approved December 31, 1859, by which the company was chartered, with the privilege of building a railroad from Cape Girardeau to Belmont, and an amendment to said charter, passed February 18, 1869, by which the company was, at its request, permitted to build its road to the State line, through or near Bloomfield.
There was a demurrer to the answer. It was heard and overruled. Plaintiff elected to abide by the demurrer, and judgment was given for the defendant. The only question presented by the record is whether the act of February 18, 1869, amend-atory of the act of incorporation of the company, is unconstitutional and void, as being of a class of special legislation which the constitution prohibits the Legislature from enacting.
In some of the States where a constitutional provision exists prohibiting the Legislature from passing special enactments, it is held that a law cannot be amended by a special act, but that a general act must be framed applicable alike to all cases, which the body or corporation seeking the advantage of the law must avail itself of. In other States a different construction has been pursued. We .know that the Legislature of this State has proceeded upon the theory that the prohibitory clause in the constitution did not extend to amendments to laws in force prior to its adoption.
When courts are called upon to pronounce the invalidity of an act-of the Legislature, passed with all the forms and ceremonies requisite to give it force, they always approach the ones#on *471with great caution, and view it with the most careful and attentive deliberation, and never declare a statute void unless in their judgment its nullity and invalidity are placed beyond a reasonable doubt. No rule of construction is better established, both upon principle and authority, than that acts of the Legislature are to be presumed constitutional until the contrary is clearly shown; and it is only when they manifestly infringe on some provision of the constitution that they can be declared void for that reason. In cases of doubt, every possible presumption not directly and clearly inconsistent with the language and subject-matter, is to be made in favor of the constitutionality of the act.
The section in the State constitution inhibiting the passage of special laws, designates and enumerates certain specific acts on which a complete prohibition is placed, and then concludes as follows: “ The general assembly shall pass no special law for any case for which provision can be made by a general law, but shall pass general laws providing, so far as it may deem necessary, for the cases enumerated in this section, and for all other cases where a general law can be made applicable.” (Const;, art. rv, § 27.)
Whether a general law could be made applicable, and answer the purpose of amending these charters, is perhaps a question of not very feasy solution. Be that as it may, the clause was obviously intended to have a prospective operation, and apply only to laws passed after the adoption of the constitution. Those who advocate the stringent interpretation that a prior law cannot be amended by a special act, seem to have overlooked a very important provision of the State constitution.
In article xi, section 3, it is declared that “ all statute laws of this State now in force, not inconsistent with this constitution, shall continue in force until they shall expire by their own limitation, or be amended or repealed by the general assembly.” In this section the constitution makes express provision and clearly delegates the power to the Legislature to amend all laws in force prior to the time the constitution wrnnt into operation. As this charter was granted previous to that time, I think it was properly subject to amendment by the Legislature.
Judgment affirmed.
The other judges concur.